DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “(d) in response to determining the presence of a leakage within the brake system, separately pressurizing the first and second brake circuits in succession for determining whether the leakage is in the first brake circuit and/or the second brake circuit.”  Dependent claim 12 recites “the further steps of: (e) preventing the flow of fluid to the first brake circuit from the source of pressurized fluid; (f) providing pressurized fluid to the second brake circuit from the source of pressurized fluid at a first predetermined pressure level; (g) holding the pressure at the first predetermined pressure level for a second predetermined length of time; and (h) determining if the pressure falls below a second predetermined pressure level, wherein the second predetermined level is less than the first predetermined pressure level.”  It is not clear if steps e-h are part of the recited step d of separately pressurizing  the first and second brake circuits in succession, or are entirely separate steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2015 121 480.
	DE ‘480 discloses all the limitations of the instant claims including; (a) pressurizing first and second brake circuits of the brake system ([0037] line 498-499): (b) simultaneously holding the pressure within the brake circuits for a predetermined length of time ([0037] lines 496-497, note a cycle time to run the steps of figure 2 is inherently either selected through programming or set by the capabilities of the hardware running the method and either is predetermined); (c) determining whether a leakage within the brake system has occurred ([0037] lines 502-513), and (d) in response to determining the presence of a leakage within the brake system, separately pressurizing the first and second brake circuits in succession for determining whether the leakage is in the first brake circuit and/or the second brake circuit([0037], lines 521-567).
	Regarding claim 2, under step (c), a leakage is determined if the pressure within the brake system falls below a predetermined level (equal to the setpoint brake pressure minus the permitted deviation). 
	Regarding claim 11, the brake system includes: a first brake circuit 28 associated with a first wheel brake 12; a second brake circuit 30 associated with a second wheel brake 14; and a source 22/26 of pressurized fluid for pressurizing the brake system under step (a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 11-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US# 2019/0184958) in view of DE 10 2015 121 480.
	Watanabe et al disclose a method including (a) pressurizing first and second brake circuits of the brake system (s106 and/or s202/s204/s205/s206): (b) holding the pressure within the brake circuits for a predetermined length of time [0066]; (c) determining whether a leakage within the brake system has occurred S1, and (d) in response to determining the presence of a leakage within the brake system, separately pressurizing the first and second brake circuits in succession for determining whether the leakage is in the first brake circuit and/or the second brake circuit S112, figure 4.  Note figure 7 shows the circuits alternately pressurized by the looping of the steps of figure 4 to identify which circuit has the leak S209.  Watanabe et al lack the simultaneous pressurizing of first and second brake circuits of the brake system to detect a potential leak.  Watanabe et al instead use a lowering of the fluid level in the reservoir (S1).  DE 10 2015 121 480 disclose a leak detection method and further teach active leak detection by simultaneous application of pressure to two circuits and observing the actual brake pressure [0037].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the initial pressurization and evaluation taught by DE ‘480  in place of or in addition to the fluid level detection (S1) of Watanabe et al to more quickly identify and minimize fluid leaks in the system, thereby improving safety.  
	Regarding claim 2, under step (c), a leakage is determined if the pressure within the brake system falls below a predetermined level P1.  S208.  
	Regarding claim 11, the brake system includes: a first brake circuit P or S associated with a first wheel brake 8; a second brake circuit S or P associated with a second wheel brake 8; and a source 7 of pressurized fluid for pressurizing the brake system under step (a).
	Regarding claim 12, if it is determined that a leakage has occurred under step (c), the method comprises the further steps of: (e) preventing the flow of fluid to the first brake circuit P from the source 7 of pressurized fluid S205; (f) providing pressurized fluid to the second brake circuit S from the source of pressurized fluid at a first predetermined pressure level s206; (g) holding the pressure at the first predetermined pressure level for a second predetermined length of time [0074]; and (h) determining if the pressure falls below a second predetermined pressure level P1 S208, wherein the second predetermined level is less than the first predetermined pressure level [0050].  The target wheel cylinder pressure of figure 7 is the first predetermined level, and the predetermined threshold P1 reads upon the recited second predetermined level.
	Regarding claim 13, if it is determined under step (h) that the pressure falls below the second predetermined pressure level, the method further comprises the steps of: (i) isolating the second brake circuit to prevent loss of fluid from leaking from the second brake circuit.  S7/S8 [0045].
	Regarding claim 14, the second brake circuit S is isolated by closing off fluid communication from the source of pressurized fluid to the second wheel brake via 26S.
	Regarding claim 15, the second brake circuit is isolated by energizing a solenoid actuated valve 21S to a closed position.  
Regarding claim 16, under step (c) the pressure is measured within a conduit fluidly connected to both of the first and second brake circuits (s106/S112, [0066]) and under step (d) the pressure is measured within the conduit while the conduit is only fluidly connected to one of the first and second brake circuits S204/s205.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US# 2019/0184958) and DE 10 2015 121 480 as applied to claim 1 above, in further view of Leiber et al (US #2018/0126971).
	Watanabe et al, as modified, disclose all the limitations of the instant claims with exception to the brake system including a plunger assembly including a housing defining a bore therein, wherein the plunger assembly includes a piston slidably disposed therein such that movement of the piston pressurizes a pressure chamber when the piston is moved in a first direction, and wherein the pressure chamber of the plunger assembly is in fluid communication with an output, and wherein the plunger assembly further includes an electrically operated linear actuator for moving the piston within the bore.  Watanabe et al instead broadly suggests a plunger pump [0026] with no structural details.  Leiber et al disclose a similar brake system and further teach a plunger assembly 2-8 including a housing defining a bore therein, wherein the plunger assembly includes a piston 3 slidably disposed therein such that movement of the piston pressurizes a pressure chamber 4 when the piston is moved in a first direction, and wherein the pressure chamber 4 of the plunger assembly is in fluid communication with an output VL3/VL4, and wherein the plunger assembly further includes an electrically operated linear actuator 2/M for moving the piston within the bore.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to use the plunger assembly structure taught by Leiber for the suggested plunger pump of Watanabe et al as an obvious suitable structure for implementing the pump of Watanabe et al which yields the predictable results of controllable pressure generation.
	Regarding claim 4, the pressure source of Watanabe et al is actuated to provide pressure at the output at a first predetermined level (Pws), wherein a pressure increase at the output causes an increase in pressure in a wheel brake.  S106.
	Regarding claim 5, the pressure at the output is held for a predetermined length of time [0066].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (US# 2019/0184958), DE 10 2015 121 480 and Leiber et al (US #2018/0126971), as applied to claim 5 above, in further view of Vollert et al (US# 2013/0173130) or Feigel US# 2018/0334146).
	Watanabe et al, as modified, disclose all the limitations of the instant claim with exception to the leakage being determined if the travel distance of the piston of the plunger assembly is evaluated and compared to a previously determined travel distance of the piston of a proper operation of the plunger assembly.    Vollert et al discloses a similar brake system and further teaches the use of pressure calculation from travel distance signals instead of a pressure sensor.  [0019] Feigel discloses a similar brake system and further teaches calculation of a leak rate based on the stroke, area and time of movement of a plunger [0065].   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize travel of the plunger of modified Watanabe et al to quantify pressure change or leakage, as taught by Vollert et al or Feigel, as an obvious alternative method which eliminates the need for a pressure sensor, thereby increasing economy, or provide a means of validating the pressure sensor, thereby improving the reliability of the leak detection.

Claims 1-5, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganzel (US# 2016/0016571) in view of Watanabe et al (US# 2019/0184958) and DE 10 2015 121 480.
	Ganzel discloses a brake system, but lacks the recited leakage detection method.   Watanabe et al discloses a similar brake system and further teaches (a) pressurizing first and second brake circuits of the brake system (s106 and/or s202/s204/s205/s206): (b) holding the pressure within the brake circuits for a predetermined length of time [0066]; (c) determining whether a leakage within the brake system has occurred S1, and (d) in response to determining the presence of a leakage within the brake system, separately pressurizing the first and second brake circuits in succession for determining whether the leakage is in the first brake circuit and/or the second brake circuit S112, figure 4.  Note figure 7 shows the circuits alternately pressurized by the looping of the steps of figure 4 to identify which circuit has the leak S209.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to include the leak detection method of Watanabe et al in the system of Ganzel to provide improved braking in the case of a leaking brake circuit by allowing identification of the circuit which is leaking and allowing for single circuit boosting.  Ganzel and Watanabe et al lack the simultaneous pressurizing of first and second brake circuits of the brake system to detect a potential leak.  Watanabe et al instead use a lowering of the fluid level in the reservoir (S1).  DE 10 2015 121 480 disclose a leak detection method and further teach active leak detection by simultaneous application of pressure to two circuits and observing the actual brake pressure [0037].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the initial pressurization and evaluation taught by DE ‘480  in place of or in addition to the fluid level detection (S1) of Watanabe et al to more quickly identify and minimize fluid leaks in the system, thereby improving safety.  
	Regarding claim 2, Watanabe et al teach that under step (c), a leakage is determined if the pressure within the brake system falls below a predetermined level P1.  S208.  
	Regarding claim 3, Ganzel disclose a plunger assembly 300 including a housing 400 defining a bore 402 therein, wherein the plunger assembly includes a piston 410 slidably disposed therein such that movement of the piston pressurizes a pressure chamber 450 when the piston is moved in a first direction, and wherein the pressure chamber of the plunger assembly is in fluid communication with an output 306, and wherein the plunger assembly further includes an electrically operated linear actuator 420 for moving the piston within the bore.
	Regarding claim 4, Ganzel, as modified, disclose the plunger assembly is actuated to provide pressure at the output of the plunger assembly at a first predetermined level, wherein a pressure increase at the output of the plunger assembly causes an increase in pressure in a wheel brake.
	Regarding claim 5, Watanabe et al teach that the pressure at the output is held for a predetermined length of time [0066].
	Regarding claim 11, the brake system includes: a first brake circuit 324 associated with a first wheel brake 16a; a second brake circuit 326 associated with a second wheel brake 16c; and a source 300/400 of pressurized fluid for pressurizing the brake system under step (a).
	Regarding claim 12, Watanabe et al teach that if it is determined that a leakage has occurred under step (d), the method comprises the further steps of: (d) preventing the flow of fluid to the first brake circuit P from the source 7 of pressurized fluid S205; (e) providing pressurized fluid to the second brake circuit S from the source of pressurized fluid at a first predetermined pressure level s206; (f) holding the pressure at the first predetermined pressure level for a second predetermined length of time [0074]; and (g) determining if the pressure falls below a second predetermined pressure level P1 S208, wherein the second predetermined level is less than the first predetermined pressure level [0050].  The target wheel cylinder pressure of figure 7 is the first predetermined level, and the predetermined threshold P1 reads upon the recited second predetermined level.
	Regarding claim 13, Watanabe et al teach that if it is determined under step (g) that the pressure falls below the second predetermined pressure level, the method further comprises the steps of: (h) isolating the second brake circuit to prevent loss of fluid from leaking from the second brake circuit.  S7/S8 [0045].
	Regarding claim 14, Watanabe et al teach the second brake circuit S is isolated by closing off fluid communication from the source of pressurized fluid to the second wheel brake via 26S.  Valves 26 of Watanabe et al correspond to Isolation valves 320/420 of Ganzel in function.
	Regarding claim 15, the second brake circuit is isolated by energizing a solenoid actuated valve 320/420 to a closed position.  
Regarding claim 16, Watanabe et al teach under step (c) the pressure is measured within a conduit fluidly connected to both of the first and second brake circuits (s106/S112, [0066]) and under step (d) the pressure is measured within the conduit while the conduit is only fluidly connected to one of the first and second brake circuits S204/s205.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganzel (US# 2016/0016571), Watanabe et al (US# 2019/0184958) and DE 10 2015 121 480, as applied to claim 5 above, in further view of Vollert et al (US# 2013/0173130) or Feigel US# 2018/0334146).
	Ganzel, as modified, disclose all the limitations of the instant claim with exception to the leakage being determined if the travel distance of the piston of the plunger assembly is evaluated and compared to a previously determined travel distance of the piston of a proper operation of the plunger assembly.  Watanabe et al instead teaches sensed pressure.  Vollert et al discloses a similar brake system and further teaches the use of pressure calculation from travel distance signals instead of a pressure sensor.  [0019] Feigel discloses a similar brake system and further teaches calculation of a leak rate based on the stroke, area and time of movement of a plunger [0065].   It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to utilize travel of the plunger of modified Ganzel to quantify pressure change or leakage, as taught by Vollert et al or Feigel, as an obvious alternative method which eliminates the need for a pressure sensor, thereby increasing economy, or provide a means of validating the pressure sensor, thereby improving the reliability of the leak detection.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ganzel (US# 2016/0016571), Watanabe et al (US# 2019/0184958) and DE 10 2015 121 480, as applied to claim 1 above, in further view of Yamamoto et al (US# 2011/0175437) or Wuerth et al (US# 2004/0025941).
Ganzel , as modified, disclose all the limitations of the instant claims with exception to, if a leakage has been determined to occur, a flow of fluid is directed across a valve seat of a valve to flush away possible contaminants located on the valve seat.  Yamamoto et al and Wuerth et al each disclose similar brake systems and further teach flushing procedures which direct flow across valve elements to clear debris.  [0079] of Yamamoto et al and [0023] of Wuerth et al.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to perform the flushing methods taught by Yamamoto et al or Wuerth et al, in the system of Ganzel and Watanabe et al in as attempt to remove foreign matter and regain circuit integrity, thereby improving the performance of the brake system.
	Regarding claim 8, Ganzel discloses the valve is a solenoid actuated valve 320.
	Regarding claim 9, the valve 320 is an isolation valve movable between a first position permitting fluid communication between the output of a source of pressurized fluid and a wheel brake, and a second position permitting fluid communication between a pressure chamber of a brake pedal unit and the wheel brake.
Regarding claim 10, Ganzel discloses  plunger assembly 300  including a housing 400 defining a bore 402 therein, wherein the plunger assembly includes a piston 410 slidably disposed therein such that movement of the piston pressurizes a pressure chamber when the piston is moved in a first direction, and wherein the pressure chamber of the plunger assembly is in fluid communication with an output306 , and wherein the plunger assembly further includes an electrically operated linear actuator 420/422 for moving the piston within the bore.
Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
Regarding Watanabe et al, please note the new grounds of rejection set forth above.  The sequentially operation of Watanabe et al described by Applicant appears to correspond to the separately pressurizing the first and second brake circuits in succession as recited in the claims.  The initial detection of Watanabe et al appears to rely on a detection of a low fluid level (S1) whereas the claimed invention now requires pressurizing the circuits simultaneously.  DE ‘480 is relied upon for initial detection based on simultaneous pressurization in place of the level detection of Watanabe et al.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117. The examiner can normally be reached 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK